TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00469-CV


        Andrew Sansom; Heinz Stefan Roesch; Bee Spring, Ltd.; Hays County; and
                              City of Kyle, Appellants

                                                v.

Texas Railroad Commission; Christi Craddick, in Her Official Capacity as Commissioner
   of The Texas Railroad Commission; Wayne Christian, in His Official Capacity as
Commissioner of The Texas Railroad Commission; Wei Wang, in His Official Capacity as
  Executive Director of The Texas Railroad Commission; Kari French, in Her Official
Capacity as Director of The Oversight and Safety Division—Pipeline Safety of The Texas
  Railroad Commission; Permian Highway Pipeline, LLC; and Kinder Morgan Texas
                               Pipeline, LLC, Appellees


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-002161, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             CONCURRING OPINION


               I agree with the Court’s disposition of this appeal and its analysis concerning

Plaintiffs’ APA claims but write separately because I do not agree with its analysis concerning

Plaintiffs’ declaratory judgment claims against the Railroad Commission and its Commissioners

(collectively the Commission) and their claims for injunctive relief against the Pipeline Entities.

Thus, I respectfully concur in the Court’s judgment.

               In my view, Plaintiffs’ pleadings seek declaratory relief against the Commission

based on constitutional challenges to sections 181.001(1)(D) and 181.004 of the Texas Utilities

Code, but the trial court correctly concluded that it did not have jurisdiction over those claims
because they are incapable of succeeding against the Commission.               See Tex. Util. Code

§§ 181.001(1)(D) (defining “corporation” to include gas utility), .004 (authorizing gas or electric

corporation “to enter on, condemn, and appropriate the land, right-of-way, easement, or other

property of any person or corporation”).        Although the Commission has jurisdiction over

“persons owning or operating pipelines in Texas,” see Tex. Nat. Res. Code § 81.051(a)(3),

Plaintiffs have not identified a statutory directive to the Commission to regulate routing of

natural gas pipelines. And the legislature’s grant of eminent domain authority to gas utilities

under section 181.004 derives from the Texas Constitution, see Tex. Const. art. I, § 17, not the

T-4 permit, see 16 Tex. Admin. Code § 3.70 (Railroad Comm’n, Pipeline Permits Required).

               Further, given that the trial court did not have jurisdiction over Plaintiffs’ claims

against the Commission, the trial court properly granted summary judgment in favor of the

Pipeline Entities. In their first amended petition, Plaintiffs only seek injunctive relief against the

Pipeline Entities based on the lack of regulatory standards and controls as to pipeline routing, but

they do not contend that the Pipeline Entities, who are private parties, failed to follow the current

regulatory framework.      Although the Pipeline Entities have been granted eminent domain

authority via the Constitution, the Property Code provides procedures for landowners to contest

the condemnation of their property and to recover compensation, which in my view is distinct

from the Pipeline Entities’ business decisions as to the routes for their pipelines.1 See Tex. Prop.

Code §§ 21.011–.016 (providing standard procedures for exercise of eminent domain authority).

               For these reasons, I concur in the judgment.



       1
         I also cannot agree with the Court’s approach to assume that the pipeline routing
decisions are legislative in nature. I conclude that they are not and, thus, would not reach the
Boll Weevil test.
                                                  2
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Filed: May 20, 2021




                                               3